636 S.E.2d 564 (2006)
GOOD HOPE HOSPITAL, INC. and Good Hope Health System, L.L.C., Petitioners, and
Town of Lillington, Petitioner-Intervenor,
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, Division of Facility Services, Certificate of Need Section, Respondent, and
Betsy Johnson Regional Hospital, Inc., and Amisub Of North Carolina, Inc. d/b/a Central Carolina Hospital, Respondent-Intervenors.
No. 58A06.
Supreme Court of North Carolina.
November 17, 2006.
Smith Moore L.L.P., by Maureen Demarest Murray and William W. Stewart, Jr., for petitioner-appellants, and Morgan, Reeves and Gilchrist, by C. Winston Gilchrist, for petitioner-intervenor-appellant.
Roy Cooper, Attorney General, by Melissa L. Trippe, Special Deputy Attorney General, for respondent-appellee.
Nelson Mullins Riley & Scarborough L.L.P., by Noah H. Huffstetler, III, and Wyrick Robbins Yates & Ponton L.L.P., by K. Edward Greene, for respondent-intervenor-appellee Betsy Johnson Regional Hospital, Inc.
Bode, Call & Stroupe, L.L.P., by S. Todd Hemphill, for respondent-intervenor-appellee Amisub of North Carolina, Inc. d/b/a Central Carolina Hospital.
*565 Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P., by Forrest W. Campbell, Jr., for amicus curiae North Carolina Hospital Association.
PER CURIAM.
AFFIRMED.
Justice TIMMONS-GOODSON did not participate in the consideration or decision of this case.